Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 11-22 are under examination in the instant office action. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 11-19 drawn to an aqueous solution for oral administration comprising atorvastatin, classified in A61K31/40. 
II.	Claims 20-21 drawn to a method for lowering a cholesterol level in a human comprising administering the aqueous solution, classified in A61P3/06.
III.	Claim 22 drawn to a method for preparing the aqueous solution, classified in A61K9/10.
The inventions are independent or distinct, each from the other because: 
Groups I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case the product as claimed can be used in a materially different process of using that product since the oral suspension can be used for in vitro stability testing or in vitro testing on HMG-CoA reductase inhibitory activity.
Groups I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process since the aqueous suspension for oral administration comprising atorvastatin with recited excipients can be prepared by using different steps other than those claimed.
Groups II and III are directed to distinct process.  They differ with respect to method steps and function since group III is drawn to a method of making a composition while group II is drawn to a method of using the composition.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because at least the following reason(s) apply: the inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). Furthermore, the prior art applicable to one invention would not likely be applicable to another invention and the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
During a telephonic restriction with the applicant's attorney, Mr. Daniel Evans on August 19, 2022, a provisional election was made to prosecute the invention of group I, claims 11-19. Affirmation of this election must be made by applicant in replying to this Office action. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claims 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Claims 11-19 are under examination in the instant office action. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over US2009/0311330 in view of US2012/0270933 in further view of US2003/0191192 and US2007/0116758. All references are cited in the IDS filed on 5/26/2022.
US2009/0311330 teaches suspension suitable for oral administration, comprising simvastatin (statin), at least one suspending agent, and at least one preservative (abstract and claim 1). US2009/0311330 further teaches that preferably, at least 90 wt % of the particles (D90) of simvastatin are most preferably, less than about 20 µm in diameter and in order to retain homogeneity over a period of time, the particle size of the simvastatin raw material requires careful control ([0010] and [0017]). US2009/0311330 further teaches that preferably, the simvastatin is present in the range from about 10 mg to about 100 mg per 5 ml of suspension (0.2-2% w/w); more preferably from about 20 mg to about 80 mg per 5 ml; and even more preferably from about 20 mg to about 40 mg per 5 ml ([0019]).
US2009/0311330 also discloses that the viscosity of the suspension may be controlled by the use of one or more suspending agents and suitable suspending agents include magnesium aluminum silicate and sodium carmellose (carboxymethyl cellulose sodium) ([0023] and claim 41). US2009/0311330 further discloses that suitable amounts of the one or more suspending agents will depend to some extent on the particular suspending agent; however, in general the concentration of the one or more suspending agents in 5 ml of suspension will be about 20 mg (0.4%) to about 50 mg (1%) ([0023] and claim 41). US2009/0311330 teaches that preferred preservatives include one or more hydroxybenzoates, preferably chosen from one or more of methyl hydroxybenzoate, ethyl hydroxybenzoate and propyl hydroxybenzoate and the concentration range of the one or more preservatives, e.g. benzoates, in 5 ml of suspension is typically less than about 175 mg, for example, in the range of about 5 mg to about 20 mg, preferably about 9 mg (0.18%) to about 14 mg (0.28%). The range falls within the claimed range. US2009/0311330 also teaches that the suspension may optionally comprise one or more additional components such as sweeteners (e.g., sucrose, sodium saccharin, acesulfame K or aspartame) and flavours ([0024]). Thus, the prior art teaches, motivate, and suggest a composition consisting of a statin, a suspending agent, a preservative, water, and optionally a sweetener and flavoring agent. The suspension does not require other ingredients such as a solubilizer, an antioxidant, or a buffering agent.
US2009/0311330 further teaches that the pH is preferably equal to about 7 or less, for example from about 4 to about 7 and even more preferably in the range from about 6.4 to about 7 ([0020] and claim 7). The pH range falls within that of claims 15-16. 
In addition, US2009/0311330 specifically discloses a formulation comprising 20 mg/5ml of simvastatin (0.4%, D90,<20 µm), magnesium aluminum silicate and sodium carmellose as suspending agents, methyl hydroxybenzoate, ethyl hydroxybenzoate (2% preservative), Acesulfame K (0.05% sweetener), Strawberry Flavour or lime flavor (0.3%) and water (Examples 1-2 and Tables 1-2). US2009/0311330 further discloses that simvastatin belongs to a group of compounds called statins and is a lipid lowering agent ([0002] and [0003]) and the maximum daily dose is presently 40 mg/day ([0005]). 
Furthermore, US2009/0311330 discloses that there is an on-going need for medicines to be available in liquid form and which are suitable for oral administration whilst maintaining a suitable bioavailability of the drug and/or its active metabolite(s) after oral administration because many patients, particularly the elderly, experience difficulty in swallowing tablets and/or capsules and the widespread practice of crushing tablets and opening capsules that are for slow release or have enteric coatings may result in overdose and harm to the patient and teaches that the oral liquid suspension addresses these problems ([0007] and [0008]). 
US2009/0311330 does not specifically disclose atorvastatin having a D90 of the particles of from 1 µm to 15 µm. Also, US2009/0311330 does not specifically disclose the percentage of suspending agents as claimed.
However, it was well known in the art that just like simvastatin, atorvastatin was a known statin used for lowering total cholesterol and the treatment of diseases that are associated with high cholesterol as evidenced by US2012/0270933 ([008], [0009], [0010], [0048], [0049], [0060], [0061], [0067], [0068] and [0069]). US2012/0270933 discloses that those statins such as simvastatin and atorvastatin are prepared in liquid formulation such as oral solution or suspension comprising 0.01-25 mg/ml of statin, more preferably 2 mg/ml of statin (0.2 %) ([0009] and [0035]). US2012/0270933 further discloses that the liquid formulations are useful for treating children, adolescents, and other individuals to whom tablet or capsule formulations are difficult or impractical to administer or whose dosage is not available in solid form and should be individualized ([0008]). In addition, US2012/0270933 discloses that the recommended starting dose is 20-40 mg once a day in the evening and for adult patients at high risk of CHD, the recommended dose is 40 mg/day ([0078]).
US20070116758 teaches atorvastatin compositions in various dosage forms including liquid suspensions and elixirs (abstract and [0074]). US20070116758 also teaches that generally, atorvastatin in micronized form has significant pharmaceutical advantages and the term "micronized atorvastatin" refers to atorvastatin having a particle size distribution where at least about 90% of the particles (D90) have a particle size of at most about 50 microns when measured across the longest axis, and preferably, micronized atorvastatin has a particle size of at most about 20 microns, and more preferably at most about 10 microns ([0048]). 
US2003/0191192 teaches an aqueous pharmaceutical suspension for oral administration of a drug, which suspension maintains its content uniformity for prolonged period (abstract). US2003/0191192 also teaches that many children and some adults have difficulty swallowing solid dosage formats, and in this case, the drug is given in liquid form, either as syrup or suspension and drugs are formulated as suspensions for different reasons including poor drug solubility as the most common one and masking the poor taste resulting from the dissolved drug in solution ([0004] and [0005]). US2003/0191192 also teaches that the average particle size of the particulate drug in the present invention is less than about 20 µm, preferably less than about 15 µm, and most preferably less than about 10 µm and the fine particle size contributes to homogeneity on prolonged storage, reduced grittiness, and may enhance bioavailability in the case of poorly soluble drugs ([0036]). US2003/0191192 further teaches the suspending polymer (suspending agent) is selected from the group consisting of xanthan gum, carbomer, microcrystalline cellulose, carboxymethylcellulose, sodium carboxymethylcellulose, and combinations thereof and the suspending polymer is present from about 0.02 to about 5 percent by weight (claims 5-6). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare an aqueous suspension comprising atorvastatin on the reasonable expectation of success because of the following reasons. It was known in the art that atorvastatin along with simvastatin as known statins could be prepared in a liquid suspension and interchangeably used for lowering cholesterol as evidenced by US2012/0270933. Also, there are recognized needs for liquid compositions including suspension comprising a statin for those with a difficulty in swallowing as evidenced by US2009/0311330 and US2012/0270933. US2009/0311330 already discloses that aqueous suspension suitable for oral administration comprising simvastatin is useful for those patients with difficulty in swallowing. In addition, micronized statin such as atorvastatin having a d90 particle size of less than 20µm or, more preferably less than 10 µm were available and taught to have significant pharmaceutical advantages as evidenced by US2007/0116758. Thus, one of ordinary skill in the art would have been motivated to prepare an aqueous suspension comprising atorvastatin in micronized size (e.g., a d90 particle size of less than 20µm or less than 10 µm) in order to obtain an alternative statin formulation similar to the simvastatin suspension taught by US2009/0311330 for those who are in need of atorvastatin and have a difficult in swallowing solid dosage forms. One of ordinary skill in the art would have been capable of applying the method of preparing oral aqueous suspension taught by US2009/0311330 to similar statin derivatives such as atorvastatin for solving the known problems and the results would have been predictable to one of ordinary skill in the art. In the alterative, it would have been prima facie obvious to one of ordinary skill to substitute simvastatin with atorvastatin for preparing the oral suspension of the prior art since both were known to be statin derivatives useful for lowering cholesterol and could be prepared in the form of an oral suspension as evidenced by US2012/0270933. One of ordinary skill in the art would have been able to carry out such a substitution, and the result of getting similar suspension as taught by US2009/0311330 were reasonably predictable.
As to the d90 particle size, US2009/0311330 teaches that in order to retain homogeneity over a period of time, the particle size requires careful control and at least 90 wt % of the particles (d90) of simvastatin are preferably less than about 20 µm in diameter ([0010]), which substantially overlaps or close to the claimed range. Also, US20070116758 teaches the use of atorvastatin in micronized form having a d90 particle size of less than 20µm or, more preferably less than 10 µm for preparing dosage forms comprising atorvastatin because micronized atorvastatin has significant pharmaceutical advantages. In addition, US2003/0191192 teaches that the fine particle size contributes to homogeneity on prolonged storage, reduced grittiness, and may enhance bioavailability in the case of poorly soluble drugs in suspensions and the average particle size of the particulate drug is less than about 20 µm, preferably less than about 15 µm, and most preferably less than about 10 µm. Thus, it would have been prima facie obvious to select claimed d90 particle size based on the range disclosed in the prior art for improving homogeneity and enhancing bioavailability of the active agent.  In addition, the range disclosed in the prior art in combination overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
As to the concentrations of atorvastatin, the prior art in combination teaches the concentration of active pharmaceutical component which overlaps the claimed range. Thus, it would have been prima facie obvious to optimize it based on known therapeutic amount and the range as suggested by the prior art. As to the concentrations of the suspending agent, US2009/0311330 teaches that one or more suspending agents will depend to some extent on the particular suspending agent. US2003/0191192 also teaches that suitable amount of suspending agent such as sodium carboxymethylcellulose can range from about 0.02 to about 5 percent by weight, which encompasses the claimed percentage (about 2%). Thus, it would have been prima facie obvious to optimize it depending on a particular suspending agent within the range suggested by the prior art. Generally, differences in the concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not considered to be inventive to discover the optimum or workable range by routine experimentation. 
As to claims 17-19, the claims recite intended/expected results of storing the composition for 3- months at a temperature of about 25°C and a relative humidity of about 40%.and administering the claimed composition. However, such are non-limiting since those languages do not result in manipulative difference in the claimed composition. Since the prior art references in combination teach, motivate and suggest the same composition as claimed, the resulting composition would necessarily have claimed impurity if the composition were stored for 3- months at a temperature of about 25°C and a relative humidity of about 40% and claimed T/R ratio when administered to a human.   “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir.1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Also, see In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (a case indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35  U.S.C.102 or obviousness under  35 U.S.C. 103).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of US Patent 11,369,567. 
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the patent are also drawn to an aqueous suspension for oral administration consisting of the same components as claimed wherein the atorvastatin has a d90 particle size of about 6 μm, which falls with the claimed range. Thus, the instant claims are anticipated by the claims of the patents. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611